internal_revenue_service index number number cc dom p si 8-plr-100519-00 date legend taxpayer dear this letter is in response to a request for a ruling dated date filed on taxpayer’s behalf by its authorized representative the letter requests that we rule that the type vehicle described below is not a taxable vehicle under sec_4051 of the internal_revenue_code but if the type vehicle is held to be a taxable vehicle only the chassis and the equipment that contributes to the highway transportation function of the vehicle is subject_to tax the type vehicle described below is not a taxable vehicle under sec_4051 but if the type vehicle is held to be a taxable vehicle only the chassis and the equipment that contributes to the highway transportation function of the vehicle is subject_to tax that as to the type vehicle described below which is a taxable vehicle under sec_4051 only the chassis and the equipment that contributes to the highway transportation function of the vehicle is subject_to tax under sec_4051 taxpayer constructs for its own use the three types of vehicles by purchasing highway truck chassis with gross vehicle weight ratings of over big_number pounds whose rear drive train is usually equipped with a high gear reduction rear end that enables the vehicles to maintain a speed of ½ to miles per hour mph while performing their - - - - jobsite functions and limits the vehicles to speeds of mph after its purchase of the chassis taxpayer modifies the chassis and installs bodies machinery and equipment on them type vehicle this vehicle is designed to transport machinery and equipment to a jobsite where it is used to remove traffic lines from pavement by grinding them off the pavement surface saw lines in pavement and groove pavement surfaces taxpayer welds steel plates to the chassis for additional strength and flexibility and permanently mounts machinery and equipment including a horsepower motor and three horsepower hydraulic motors a compressor vacuum fans with housings seats and control panels for operation of the machinery four grinder boxes two saws and grinder and saw box carriages taxpayer also installs a water spray system designed to keep the saw blades from overheating including a water tank with a capacity of approximately gallons taxpayer also installs vacuum equipment for vacuuming the debris produced by the grinding process and a collector bin with a capacity of approximately gallons into which the debris is vacuumed in conjunction with the above the vehicle’s air and gas tanks are repositioned exhaust systems fuel lines and wiring are rerouted and in some cases the chassis must be lengthened cross members moved and a tag axle added type vehicle this vehicle is designed to transport paint or thermoplastic materials machinery and equipment to a jobsite where it is used to mark pavement either by applying paint or plastic lines to pavement or by embedding plastic markers to mark traffic lanes taxpayer welds metal plates to the chassis for additional strength and flexibility and permanently mounts machinery and equipment including an auxiliary power plant hydraulic pumps hoses paint or thermoplastic sprayer equipment and extendable cartridges that allow the sprayer equipment to be extended in addition taxpayer installs two to four paint thermoplastic holding tanks with capacities of to gallons taxpayer also installs burners or furnaces to the type vehicles that apply thermoplastic materials to keep the materials from congealing air and gas tanks are repositioned and exhaust systems fuel lines and wiring are rerouted in some cases the chassis must be lengthened cross members moved and a tag axle added the paint holding tanks are ordinarily filled at the shop before leaving for the jobsite but because of the higher temperature needed for thermoplastic material if the jobsite is distant from the shop the thermoplastic materials will be transported on a type vehicle described below type vehicle this vehicle is designed to transport a significant amount of removable cargo as well as machinery and equipment to a jobsite and to process thermoplastic materials at high temperatures for application by a type vehicle it also may mark pavement - - - - taxpayer installs a subframe or welds steel plates to the chassis and permanently mounts machinery and equipment usually including an auxiliary power plant hydraulic pumps hoses paint or thermoplastic sprayer equipment and extendable cartridges that allow the sprayer equipment to be extended from either side of the vehicle in addition taxpayer may install tanks that hold the paint or thermoplastic materials the vehicle also has substantial cargo carrying capacity on flatbed space on some of these vehicles taxpayer permanently installs furnaces for the processing of thermoplastic materials prior to transfer onto type vehicles sec_4051 imposes a percent excise_tax on the first_retail_sale of certain articles including automobile truck chassis and bodies including in each case parts or accessories sold on or in connection therewith or with the sale thereof sec_4052 provides that if a person uses a taxable article before the first_retail_sale of such article then such person shall be liable for tax in the same manner as if such article were sold at retail by him sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of provides that a chassis or body is taxable under sec_4051 only if such chassis or body is sold for use as a component part of a highway vehicle as described in sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations sec_48_4061_a_-1 includes as a part of a taxable truck chassis or body equipment that is installed on a taxable chassis or body and that contributes to the highway transportation function of the chassis or body the regulation includes loading and unloading equipment as an example of machinery and equipment that contribute to the highway transportation function of a chassis or body sec_48_4061_a_-1 provides that amounts charged for equipment installed on a taxable chassis or body are not part of the taxable sales_price if a the equipment does not contribute to the highway transportation function of the chassis or body and b the reasonableness of the charge is supportable by adequate_records sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 sec_48_4061_a_-1 provides that a self-propelled vehicle or trailer or semitrailer is not a highway vehicle if it a consists of a chassis to which there has been permanently mounted by welding bolting riveting or other means machinery or - - - - equipment to perform a construction manufacturing processing farming mining drilling timbering or operation similar to any one of the foregoing enumerated operations if the operation of the machinery or equipment is unrelated to transportation on or off the public highways the a test b the chassis has been specially designed to serve only as a mobile carriage and mount and a power source where applicable for the particular machinery or equipment involved whether or not such machinery or equipment is in operation the b test and c by reason of such special design such chassis could not without substantial structural modification be used as a component of a vehicle designed to perform a function of transporting any load other than that particular machinery or equipment or similar machinery or equipment requiring such a specially designed chassis the c test sec_48_4061_a_-1 provides the general_rule that the sale of a chassis or body shall be taxable if the chassis or body is in any sense suitable for use as a component part of a highway vehicle revrul_80_237 1980_2_cb_306 holds that the sale of certain paint striping units mounted on tax-paid chassis are taxable as component parts of vehicles designed to transport a load over the public highways but that the cost of certain equipment including a heating system designed to apply the paint rather than to preserve the paint or further liquify it for unloading jacketed hoses manifold gun carriages spray guns intercom system flashing warning lights and floodlights mechanical pointer footage counter dusting system cab console control intermittent line mechanism control panel seats flashing signboard speed meter and optical pointer is not part of the taxable sales_price provided the charges are properly supported the ruling further holds that a power take-off pto that primarily operates the paint fill pumps is part of the taxable sales_price but a pto that primarily operates equipment associated with spraying paint at the jobsite is not included in the taxable sales_price further an air compressor that primarily powers an agitator and pressurizes the tanks is part of the taxable sales_price but an air compressor that primarily operates equipment associated with spraying paint at the jobsite is not part of the taxable sales_price revrul_81_72 1981_1_cb_497 holds that a thermoplastic striping unit that applies line markings to the road and transports thermoplastic materials to the jobsite is a component part of a vehicle designed to transport a load over the public highway and the platform spray pot bead tank and tac coat are designed to transport thermoplastic material to the jobsite and thus constitute a body the ruling further holds that a hot oil heating system that preserves the thermoplastic material at a high temperature so that it may be readily unloaded and an air compressor that forces the material out both assist in unloading the vehicle and contribute to the highway transportation function and are considered part of the body under sec_48_4061_a_-1 further certain equipment including jacketed hoses manifolds spray guns spray gun carriages intercom system flashing warning lights and floodlights mechanical pointer footage counter cab console control intermittent line mechanism control panel seats flashing - - - - signboard speed meter and optical pointer is designed to apply the material rather than transport or load or unload it and thus is not part of the taxable sales_price provided the reasonableness of the charges is supported by adequate_records revrul_79_423 1979_2_cb_386 states that a chassis meets the c test of sec_48_4061_a_-1 if it has been specially designed to hold the particular machinery or equipment to the extent that it is substantially structurally different than a chassis that would ordinarily be used for hauling a load other than that particular machinery or equipment or similar machinery or equipment requiring such a specially designed chassis the type vehicle is designed to perform a function of transporting a load over the highway thus it is a highway vehicle as that term is defined in sec_48_4061_a_-1 and is subject_to the sec_4051 tax unless the vehicle is within the exception provided under sec_48_4061_a_-1 for certain specially designed mobile_machinery that section sets forth the three-part test stated above the chassis of the type vehicle fulfills the a and b tests of sec_48 a - d i as to the a test it consists of a chassis to which there has been permanently mounted machinery or equipment to perform a construction operation that is unrelated to transportation thus the type vehicle meets the a test as to the b test which limits the exception to vehicles whose chassis have been specially designed to serve only as a mobile carriage and mount and a power source where applicable for the particular machinery or equipment involved the small size of the water tank and collector bin the frequent need to replenish the water tank and empty the collector bin while performing a typical job and their function support that they are jobsite reservoirs rather than cargo transporters thus the type vehicle meets the b test in order to fulfill the requirements of the c test it must be shown that the specially designed chassis could not without substantial structural modification be used as a component of a vehicle designed to transport a load other than the machinery or equipment that they were designed to transport revrul_79_423 indicates that the c test is met if the chassis has been specially designed to hold the particular machinery or equipment and is substantially structurally different than a chassis that would ordinarily be used for hauling some other load taxpayer asserts that because of the modifications to the chassis the type vehicle meets the c test its chassis could not without substantial structural modification be used as a component of a vehicle designed to transport a load other than the machinery or equipment that it was designed to transport specifically taxpayer asserts that to convert the type vehicle to a conventional transporter all of the machinery and equipment would have to be removed and the rear drive train replaced however the removal of the machinery and equipment does not constitute structural modification of the chassis moreover the rear drive train would not need to be replaced and the other modifications made to the chassis of the type vehicle would not need to be reversed - - - - in order for it to be used for transporting a removable load thus the type vehicle does not meet the requirements of the c test accordingly the type vehicle is not described within the exception provided in sec_48_4061_a_-1 for certain specially designed mobile_machinery and is subject_to the tax imposed by sec_4051 the type vehicle is designed to perform a function of transporting a load over the highway thus the type vehicle is a highway vehicle as that term is defined in sec_48_4061_a_-1 and is subject_to the sec_4051 tax unless each vehicle is within the exception provided under sec_48_4061_a_-1 for certain specially designed mobile_machinery as to the a test it consists of a chassis to which there has been permanently mounted machinery or equipment to perform a construction operation that is unrelated to transportation thus the type vehicle meets the a test as to the b test as indicated above it limits the exception to vehicles whose chassis has been specially designed to serve only as a mobile carriage and mount and a power source where applicable for the particular machinery or equipment involved however as the tanks installed on the type vehicles are designed to transport a removable load paint and thermoplastic material the type vehicle is not constructed only as a mobile carriage mount and power source for the equipment see rev_rul revrul_80_237 and revrul_81_72 thus the type vehicle does not meet the requirements of the b test accordingly the type vehicle is not described within the exception provided in sec_48_4061_a_-1 for certain specially designed mobile_machinery and is subject_to the tax imposed by sec_4051 in your ruling_request you agree that the type vehicle is designed to transport cargo over the highway and is thus a taxable highway vehicle subject_to the tax imposed by sec_4051 under sec_48_4061_a_-1 and the above-cited revenue rulings certain components of the vehicles do not contribute to the highway transportation function and are thus not part of the taxable sales_price for type vehicles excludable components include the four motors the compressor the vacuum fans with housing the control panels for operation of the machinery and the grinder and saw box carriages the vacuum equipment the collector bin the water tank and the water spray system are also not part of the taxable sales_price for type vehicles excludable components include the auxiliary power plant hydraulic pumps hoses paint or thermoplastic sprayer equipment and extendable cartridges but not the paint thermoplastic holding tanks or the burners or furnaces for type vehicles excludable components include the auxiliary power plant hydraulic pumps hoses paint or thermoplastic sprayer equipment the extendable cartridges and any furnaces but not the tanks this ruling is based solely on the facts as presented taxpayer’s representations and the analysis set forth above this ruling is directed only to the taxpayer who - - - - requested it sec_6110 provides that it shall not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
